Shippen, President:
This is not like a rule to plead, or declare; for, a trial is a thing that must be in the face of the country. A non pros of this kind, ought, therefore, to be moved for in Court, when the Plaintiff may assign reasons for the delay of trial.
The Court seemed satisfied that the non pros ought to be set aside, but at the request of Levy, who thought he could produce some authorities on the subject, they only granted a rule to shew cause &c. The rule, however, was afterwards made absolute.